Title: To George Washington from Samuel Purviance, Jr., 8 September 1781
From: Purviance, Samuel, Jr.
To: Washington, George


                  May it Please your Excellency
                     
                      8 September 1781
                  
                  The Citizens and Inhabitants of Baltimore, impressed with the warmest Sentiments of respect and Esteem, and with the most lively sense of the important Services rendered by you to them and their Country, beg leave (thro us) to congratulate your Excellency, upon your arrival in this Town, and to Express the general Joy diffused through every breast, at the return of your Excellency to this State.
                  It has been, with the Highest Satifaction, we have found our most sanguine expectations from your military Talents, exceeded by the abilities you have displayed, during a series of various Fortune, as well in the day of Battle, as the hour of distress.  Your fortitude and perseverance under all our calamities, the wisdom of your Councils, the Judicious and mild regulation of the army, your discreet attention to the Civil powers of the respective States, and the great address with which our military operations have been conducted, under your Excellencys direction, demand the warmest Expression of Gratitude, that can flow from the hearts of a free people.
                  Permit us also to congratulate your Excellency, upon the many Signal Successes that have lately attended the American Army in the Southern States, obtained with such distinguished honors to our Gallant Officers & Soldiers; and on the Arrival of the Fleet of our mananimous Ally, aided by whose noble and generous Exertions we look forward with pleasing hopes, to the day of peace, when we may freely enjoy the bounties, with which all Gracious Heaven has enriched our Country.  May your present operations prove Successful, and may the grand work in which you are engaged, be happily terminated.
                  Our prayers are for your Excellencys preservation, that you may continue, approved by Heaven, esteemed by Virtuous men, and feared by Tyrants; and (on the Restoration of public tranquility) that you may in peaceful retirement enjoy that satisfaction of mind, which the sense of great and noble Deeds always inspire; and may Posterity in the full Possession and Exercise of that Freedom, which your Sword has assisted to Establish, venerate, and do Ample Justice to your Virtues and Character, to the latest ages.
                  With Sentiments of the most profound Esteem and Respect we are, in behalf of the Citizens and Inhabitants of Baltimore Your Excellencys most Obedient and most humble Servants
                  
                     W. Smith
                     Saml Purviance Junr
                     John Moale
                     Richard Carson
                     Jno. Dorsey
                     Jas Calhoun
                  
               